                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,             )      CASE NO. 4:18CR3070
                                      )
                      Plaintiff,      )
                                      )        UNOPPPOSED
VS.                                   )      MOTION TO CONTINUE
                                      )        JURY TRIAL
JOSEPH MELTON,                        )
                                      )
                                      )
                      Defendant.      )

      COMES NOW, Defendant, Joseph Melton, by and through legal counsel,

Justin Kalemkiarian, and hereby, moves this Honorable Court to continue the jury

trial in the above captioned case for the following good and sufficient reasons:

      1. Mr. Melton would like further time to consider a plea agreement that was

          recently provided to counsel for the Defendant;

      2. Mr. Melton is considering possible further pretrial motions; and

      3. Counsel for the Government has been contacted and is unopposed to

          this Motion.

      WHEREFORE, for the good and sufficient reasons set forth herein,

Defendant, Joseph Melton, requests this Honorable Court to continue the jury

trial in this case.
                                      Respectfully submitted,
                                      Joseph Melton, Defendant



                                By:   /s/ Justin Kalemkiarian
                                      Justin Kalemkiarian, #25415
                                      The Berry Law Firm
                                      6940 O Street, Suite 400
                                      Lincoln NE 68510
                                      (402) 466-8444
                                      Attorney for Defendant

                              CERTIFICATE OF SERVICE

      I hereby certify I have caused the foregoing motion to be filed with the Clerk of
the United States District Court, District of Nebraska, using the CM/ECF system
which sent notification to Matthew Molsen, Assistant U.S. Attorney, on this the 1st of
March 2019.

                                      /s/ Justin Kalemkiarian
                                      Justin Kalemkiarian, #25415
